          Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 1 of 15               FILED
                                                                             2020 May-05 PM 02:01
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


Hirlye R. “Ryan” Lutz, III (ASB-6641-E59L)
Leila H. Watson (ASB-3023-S74L)
F. Jerome Tapley (ASB-0583-A56T)
CORY WATSON, P.C.
2131 Magnolia Ave. S.
Birmingham, AL 35205
Telephone: (205) 328-2200
rlutz@corywatson.com
lwatson@corywatson.com
jtapley@corywatson.com

Jeffrey D. Kaliel (pro hac vice to be filed)
Sophia G. Gold (pro hac vice to be filed)
KALIEL, PLLC
1875 Connecticut Ave. NW 10th Floor
Washington, D.C. 20009
Telephone: (202) 350-4783
jkaliel@kalielpllc.com
sgold@kalielpllc.com

Arthur Stock (pro hac vice to be filed)
Lisa A. White (pro hac vice to be filed)
Ryan D. McMillan (pro hac vice to be filed)
GREG COLEMAN LAW PC
800 S. Gay Street, Suite 1100
Knoxville, TN 37929
Telephone: (865) 247-0080
arthur@gregcolemanlaw.com
lisa@gregcolemanlaw.com
ryan@gregcolemanlaw.com


                          UNITED STATES DISTRICT COURT
                   DISTRICT OF NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

HEATHER LESLIE, on behalf of herself
and all others similarly situated,             Case No. _______
                              Plaintiff,
        v.                                      CLASS ACTION COMPLAINT AND
                                                  DEMAND FOR JURY TRIAL
REDSTONE FEDERAL CREDIT UNION,
                  Defendant.
            Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 2 of 15



       COMES NOW the Plaintiff Heather Leslie, by counsel, for her Class Action Complaint

against the Defendant, alleges as follows:

                                       INTRODUCTION

       1.       This is a civil action seeking monetary damages, restitution and declaratory relief

from Defendant, Redstone Federal Credit Union (“RFCU”), arising from the unfair and

unconscionable assessment and collection of Overdraft Fees (“OD Fees”) or Not Sufficient Fund

Fees (“NSF Fees”) on transactions that did not overdraw an account.

       2.       The plain language of RFCU’s adhesion contracts specifically promises that RFCU

will only charge OD Fees or NSF Fees on items when such items cause the account to have a

negative balance.

       3.       The Overdraft Form that is part of the contract between RFCU and Ms. Leslie states

that “[a]n overdraft occurs when you do not have enough money in your account to cover a

transaction, but we pay it anyway.” Attached as Exhibit 1.

       4.       The Account Agreement between RFCU and Ms. Leslie and its other

accountholders, attached as Exhibit 2, states that an “overdraft” is only a transaction “presented

against nonsufficient funds…in the [account,]” or for items “that will or would overdraw your

account.”

       5.       The Account Agreement does not define “cover” or “overdraw your account” or

specify the manner in which an account balance is calculated for purposes of determining

overdrafts.

       6.       According to the monthly account statements prepared by RFCU, Ms. Leslie’s

account balance was not negative when she was charged OD Fees on certain transactions. Thus,

the items did not actually overdraw Ms. Leslie’s account but RFCU charged hefty OD Fees



                                             2
            Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 3 of 15



anyway.

       7.       These practices work to catch accountholders in an increasingly devastating cycle

of bank fees.

       8.       Ms. Leslie and other RFCU customers have been injured by RFCU’s practices. On

behalf of herself and the putative class, Ms. Leslie seeks damages, restitution and injunctive relief

for RFCU’s breach of contract and violation of the Electronic Funds Transfer Act, 15 U.S.C. §

1693 et seq.



                                         JURISDICTION

       9.       This Court has original jurisdiction over this putative class action lawsuit pursuant

to the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d)(2) & (6), because the aggregate

sum of the claims of the members of the putative class exceeds $5 million, exclusive of interest

and costs, Ms. Leslie brings this action on behalf of a proposed class that is comprised of over one

hundred members, and at least one of the members of the proposed class is a citizen of a different

state than RFCU. This Court also has original jurisdiction pursuant to 28 U.S. C. §§ 1331 and

1367(a), as one claim arises under a federal statute, the Electronic Funds Transfer Act.

       10.      Venue and personal jurisdiction are proper in this district because Defendant is

headquartered in Huntsville (Madison County), Alabama, a county encompassed by this District.

                               CLASS ACTION ALLEGATIONS

       11.      Ms. Leslie brings this action on behalf of herself and all others similarly situated

pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the numerosity,

commonality, typicality, adequacy, predominance and superiority requirements of Rule 23.

       12.      The proposed class is defined as:



                                              3
         Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 4 of 15



       All RFCU checking account holders who, during the applicable statute of
       limitations, were charged OD Fees or NSF Fees on items that did not overdraw
       their checking accounts.

       13.     Ms. Leslie reserves the right to modify or amend the definition of the proposed

Class before the Court determines whether certification is appropriate.

       14.     Excluded from the Class are RFCU, its parents, subsidiaries, affiliates, officers and

directors, any entity in which RFCU has a controlling interest, all customers who make a timely

election to be excluded, governmental entities, and all judges assigned to hear any aspect of this

litigation, as well as their immediate family members.

       15.     The members of the Class are so numerous that joinder is impractical. The Class

consist of thousands of members, the identity of whom is within the knowledge of and can be

ascertained only by resort to RFCU’s records.

       16.     The claims of Ms. Leslie are typical of the claims of the Class in that she, like all

Class members, was charged improper NSF Fees and OD Fees. Ms. Leslie, like all Class members,

has been damaged by RFCU’s misconduct in that he paid improper NSF Fees and OD Fees.

Furthermore, the factual basis of RFCU’s misconduct is common to all Class members and

represents a common thread of unfair and unconscionable conduct resulting in injury to all

members of the Class.

       17.     There are numerous questions of law and fact common to the Class and those

common questions predominate over any questions affecting only individual Class members.

       18.     Among the questions of law and fact common to the Class are whether RFCU:

               a.       Charged OD Fees or NSF Fees on items when those items did not overdraw

                        accounts;

               b.       Breached its contract with consumers by charging OD Fees or NSF Fees on



                                             4
          Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 5 of 15



                       items when those items did not overdraw accounts;

               c.      Breached the covenant of good faith and fair dealing by charging OD Fees

                       or NSF Fees on items when those items did not overdraw accounts;

               d.      Violated the Electronic Funds Transfer Act by charging OD Fees or NSF

                       Fees on items when those items did not overdraw accounts;

               e.      Whether Ms. Leslie and the Class were damaged by Defendant’s conduct

                       and if so, the proper measure of damages.

       19.     Ms. Leslie is committed to the vigorous prosecution of this action and has retained

competent counsel experienced in the prosecution of class actions and, in particular, class actions

on behalf of consumers and against financial institutions. Accordingly, Ms. Leslie is an adequate

representative and will fairly and adequately protect the interests of the Class.

       20.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Since the amount of each individual Class member’s claim is

small relative to the complexity of the litigation, and due to the financial resources of RFCU, no

Class member could afford to seek legal redress individually for the claims alleged herein.

Therefore, absent a class action, the Class members will continue to suffer losses and RFCU’s

misconduct will proceed without remedy. Moreover, given that the improper fees were assessed

in a uniform manner, common issues predominate over any questions, to the extent there are any,

affecting only individual members.

       21.     Even if Class members themselves could afford such individual litigation, the court

system could not. Given the complex legal and factual issues involved, individualized litigation

would significantly increase the delay and expense to all parties and to the Court. Individualized

litigation would also create the potential for inconsistent or contradictory rulings. By contrast, a



                                              5
         Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 6 of 15



class action presents far fewer management difficulties, allows claims to be heard which might

otherwise go unheard because of the relative expense of bringing individual lawsuits, and provides

the benefits of adjudication, economies of scale and comprehensive supervision by a single court.




                                            6
            Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 7 of 15




                                           PARTIES

       22.      Ms. Leslie is a natural person who is a citizen of Tennessee and resides in

Murfreesboro, Tennessee. Ms. Leslie has a personal checking account with RFCU.

       23.      RFCU is one of the nation’s largest credit unions. RFCU is headquartered in

Huntsville, Alabama and maintains 26 branches across Alabama and Tennessee.

               FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

A.     RFCU’s Account Documents Promise That It Will Only Charge OD Fees or NSF
       Fees on Transactions That Actually Overdraw an Account

       24.      Ms. Leslie’s checking account with RFCU was, at all relevant times, governed by

RFCU’s standardized Account Agreement and Overdraft Form, the material terms of which are

drafted by RFCU, amended by RFCU from time to time at its convenience and complete discretion,

and imposed by RFCU on all of its customers.

       25.      In plain, clear, and simple language, the contract documents discussing OD Fees

and NSF Fees promise that RFCU will only charge OD Fees or NSF Fees on items which would

place the account in the negative.

       26.      The Overdraft Form that is part of the contract between RFCU and Ms. Leslie,

attached as Exhibit 1, states that “[a]n overdraft occurs when you do not have enough money in

your account to cover a transaction, but we pay it anyway.” .

       27.      The Account Agreement between RFCU and Ms. Leslie and its other

accountholders, attached as Exhibit 2, states that an “overdraft” is only a transaction “presented

against nonsufficient funds…in the [account,]” or for items “that will or would overdraw your

account.”

       28.      The Account Agreement does not define “cover” or “overdraw your account” or


                                            7
          Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 8 of 15



specify the manner in which an account balance is calculated for purposes of determining

overdrafts.

       29.     Contrary to these promises, RFCU’s uniform policy and practice is to disregard the

actual amount of money in the account or whether there is a negative balance and, instead, to assess

OD Fees or NSF Fees.

       30.     By using some other, unspecified calculation—as opposed to the actual money in

an accountholder’s account—to determine whether to assess an OD Fee or NSF Fees, RFCU

increases the number of OD Fees and NSF Fees it assesses on its accountholders.

       31.     This manufactured balance is not the official balance of the account, and it is not

the balance provided to accountholders in their monthly statements from RFCU. As such, it is

reasonable for Ms. Leslie and accountholders like her to interpret and understand RFCU’s use of

the terms above as referring to the official balance in the account i.e. the actual money in the

account. Ms. Leslie and class members could not reasonably have expected that RFCU would

assess OD Fees or NSF Fees in this manner.

B.     Examples of RFCU’s Imposition of NSF Fees on Ms. Leslie

       32.     RFCU charged Ms. Leslie NSF Fees on items that did not overdraw her account.

       33.     For example, on June 28, 2019, Ms. Leslie was assessed an OD Fee for a $18.88

payment to Capital One. This is despite the fact that, according to the bank statement issued by

RFCU, her account never went negative and always had sufficient funds to cover the item.

C.     RFCU Abuses Its Discretion

       34.     To the extent the account documents do not explicitly bar the practice described

above, RFCU exploits contractual discretion to the detriment of accountholders and breaches good

faith and fair dealing when it uses these policies.



                                              8
           Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 9 of 15



        35.     It was bad faith and totally outside Ms. Leslie’s reasonable expectations for the

credit union to use its discretion to assess NSF Fees for items that did not actually overdraw her

account.

        36.     Additionally, RFCU grants itself discretion to charge—or not to charge—an OD

Fee or NSF Fee on a given item. When it charges an OD Fee or an NSF Fee on items that do not

actually overdraw an account, RFCU engages in bad faith and contradicts reasonable consumer

expectations.

        37.     RFCU acted in bad faith and outside reasonable consumer expectations when it

assessed OD Fees and NSF Fees when there was enough money in account holders’ accounts to

cover the items and by using a manufactured account calculation to increase the number of OD

Fees or NSF Fees it could assess.

    D. Regulation E Confers Important Rights to RFCU Account Holders

        38.     Since 2010, Regulation E has required all banks and credit unions to provide a

series of specific, statutorily mandated written disclosures to accountholders, and to then receive

the account holder’s affirmative consent in return, prior to charging overdraft fees against the

accountholder’s account as a result of an ATM and/or non-recurring debit card.

        39.     Specifically, the “Opt-In Rule” of Regulation E (12 C.F.R. § 1005.17) provides that

“a financial institution ... shall not assess a fee or charge ... pursuant to the institution’s overdraft

service, unless the institution: (i) [p]rovides the consumer with a notice in writing ... describing

the institution’s overdraft service” and (ii) “[p]rovides a reasonable opportunity for the consumer

to affirmatively consent” to enter into the overdraft service. Id. To comply with the affirmative

consent requirement, a financial institution must provide a segregated description of its overdraft

practices that is “clear and readily understandable” (12 C.F.R. § 205.4(a)(l)), accurate, non-



                                               9
         Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 10 of 15



misleading and truthful, as mandated by 12 C.F.R. § 1005.17. The financial institution must

provide confirmation of any accountholder’s decision to opt-in to such a service in a manner that

complies with 12 C.F.R. § 1005.17.

        40.     The intent and purpose of the Opt-In Rule is to “assist customers in understanding

how overdraft services provided by their institutions operate ... by explaining the institution's

overdraft service ... in a clear and readily understandable way”- as stated in the Official Staff

Commentary (74 Fed. Reg. 59033, 59035, 59037, 5940, 5948), which is “the CFPB’s official

interpretation of its own regulation,” “warrants deference from the courts unless ‘demonstrably

irrational,’” and should therefore be treated as “a definitive interpretation” of Regulation E. Strubel

v. Capital One Bank (USA), 2016 U.S. Dist. LEXIS 41487, *11 (S.D.N.Y. 2016) (quoting Chase

Bank USA v. McCoy, 562 U.S. 195, 211 (2011)) (so holding for the CFPB’s Official Staff

Commentary for the Truth In Lending Act’s Regulation Z)).

        41.     The importance of Regulation E is highlighted by the fact that the CFPB’s study of

actual practices found that: (a) ATM and debit card transactions are by far the most frequent

transactions that occur; (b) overdraft fee policies entail expensive fees at very little risk to the

financial institutions; and (c) opted-in accounts have seven times as many overdrafts that result in

fees as not opted-in accounts.

                             FIRST CLAIM FOR RELIEF
      Breach of Contract and Breach of the Covenant of Good Faith and Fair Dealing
                          (On Behalf of Plaintiff and the Class)

        42.     The allegations included in paragraphs 1 through 41 are incorporated by reference

and re-alleged as if fully set forth herein.

        43.     Ms. Leslie and RFCU have contracted for bank account deposit, checking, ACH,

ATM, and debit card services. That contract does not permit RFCU to charge OD Fees or NSF



                                               10
         Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 11 of 15



Fees on items that do not actually overdraw an account.

       44.     Thus, RFCU breached the express terms of its contract with Ms. Leslie and the

Class by charging OD Fees or NSF Fees on items that do not actually overdraw the account, i.e.

when there were sufficient actual funds in the account to cover the item.

       45.     Under the laws of Tennessee and Alabama, good faith is an element of every

contract pertaining to the assessment of OD Fees and NSF Fees. Whether by common law or

statute, all such contracts impose upon each party a duty of good faith and fair dealing. Good faith

and fair dealing, in connection with executing contracts and discharging performance and other

duties according to their terms, means preserving the spirit – not merely the letter – of the bargain.

Put differently, the parties to a contract are mutually obligated to comply with the substance of

their contract in addition to its form. Evading the spirit of the bargain and abusing the power to

specify terms constitute examples of bad faith in the performance of contracts.

       46.     Subterfuge and evasion violate the obligation of good faith in performance even

when an actor believes her conduct to be justified. A failure to act in good faith may be overt or

may consist of inaction, and fair dealing may require more than honesty. Examples of violations

of good faith and fair dealing include evasion of the spirit of the bargain, willful rendering of

imperfect performance, abuse of a power to specify terms, and interference with or failure to

cooperate in the other party’s performance.

       47.     RFCU has breached the covenant of good faith and fair dealing in its Account

Agreement with customers by charging OD Fees and NSF Fees on items that do not actually

overdraw the account, i.e. when there were sufficient actual funds in the account to cover the items.

       48.     Ms. Leslie and members of the Class have performed all, or substantially all, of the

obligations imposed on them under the contract.



                                              11
          Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 12 of 15



        49.     Ms. Leslie and members of the Class have sustained damages as a result of RFCU’s

breach of the contract.

                               SECOND CLAIM FOR RELIEF
                  Violation of Electronic Fund Transfers Act (Regulation E)
                C.F.R. § 1005 et seq. (authority derived from 15 U.S.C. § 1693 et seq.)
                              (On Behalf of Plaintiff and the Class)

        50.     The allegations in paragraphs 1 to 41 are incorporated by reference and re-alleged

as if fully set forth herein.

        51.     By charging OD Fees on ATM and nonrecurring transactions, RFCU violated

Regulation E (12 C.F.R. §§ 1005 et seq.), the “primary objective” of which is “the protection of

consumers” and which “carries out the purposes of the Electronic Fund Transfer Act (15 U.S.C.

§§ 1693 et seq.) [the “EFTA”]” (§ 1005.l(b)), the “primary objective” of which, in turn, is also

“the provision of individual consumer rights.” (15 U.S.C. § 1693(b)).

        52.     Specifically, the OD Fees violated what is known as the “Opt-In Rule” of

Regulation E (12 C.F.R. § 1005.17). The Opt-In Rule states: “a financial institution ... shall not

assess a fee or charge ... pursuant to the institution’s overdraft service, unless the institution: (i)

[p]rovides the consumer with a notice in writing [the opt-in notice] … describing the institution’s

overdraft service” and (ii) “[p]rovides a reasonable opportunity for the consumer to affirmatively

consent” to enter into the overdraft program. Id. The notice “shall be clear and readily

understandable.” (12 C.F.R. § 205.4(a)(l)). To comply with the affirmative consent requirement, a

financial institution must provide a segregated description of its overdraft practices that is accurate,

non-misleading and truthful and that conforms to 12 C.F.R. § 1005.17 prior to the opt-in, and must

provide its customers a reasonable opportunity to opt-in after receiving the description. The

affirmative consent must be provided in a way mandated by 12 C.F.R. § 1005.17, and the financial

institution must provide confirmation of the opt-in in a manner that conforms to 12 C.F.R.


                                              12
         Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 13 of 15



§ 1005.17.

        53.     The intent and purpose of this Opt-In Contract is to “assist customers in

understanding how overdraft services provided by their institutions operate ... by explaining the

institution’s overdraft service ... in a clear and readily understandable way,” as stated in the Official

Staff Commentary (74 Fed. Reg. 59033, 59035, 59037, 5940, 5948), which, as “the CFPB’s

official interpretation of its own regulation … warrants deference from the courts unless

‘demonstrably irrational,’” and should therefore be treated as “a definitive interpretation” of

Regulation E. Strubel, 2016 U.S. Dist. LEXIS 41487, at *11 (quoting McCoy, 562 U.S. at 211) (so

holding for the CFPB’s Official Staff Commentary for the Truth In Lending Act’s Regulation Z).

        54.     RFCU failed to comply with Regulation E, 12 C.F.R. § 1005.17, which requires

affirmative consent before a financial institution is permitted to assess overdraft fees against

customers’ accounts through an overdraft program for ATM and non-recurring debit card

transactions. RFCU has failed to comply with the 12 C.F.R. § 1005.17 opt-in requirements,

including failing to provide its customers with a valid description of the overdraft program which

meets the strictures of 12 C.F.R. § 1005.17. RFCU’s opt-in method fails to satisfy 12 C.F.R.

§ 1005.17 because, inter alia, it clearly indicates that (a) “authorization” and payment are

coterminous; and (b) overdraft determinations are made at the time of transaction initiation, since

in the absence of overdraft protection an accountholder will “not be able to … perform debit card

transactions … on my checking when the funds are not available”; and (c) that an overdraft occurs

when you “overdraw your account” or where insufficient funds exist to “pay” a given transaction,

when in fact RFCU assesses overdraft fees even when there is enough money in the account to pay

for the transaction at issue.

        55.     As exhibited by the transactions described herein, Plaintiff’s account had funds to



                                               13
         Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 14 of 15



cover the transactions, which were paid, yet RFCU charged OD Fees.

       56.      As a result of violating Regulation E’s prohibition against assessing overdraft fees

on ATM and non-recurring debit card transactions without obtaining affirmative consent to do so,

RFCU has harmed Plaintiff and the Class.

       57.      Due to RFCU’s violation of Regulation E (12 C.F.R. § 1005.17), Plaintiff and

members of the Class are entitled to actual and statutory damages, as well as attorneys’ fees and

costs of suit pursuant to 15 U.S.C.A. § 1693m.

                                     PRAYER FOR RELIEF

       WHEREFORE, Ms. Leslie and members of the Class demand a jury trial on all claims so

triable and judgment as follows:

       A. For an order certifying the Class under Rule 23 of the Federal Rules of Civil Procedure

             and naming Plaintiff as Class representative and Plaintiffs’ attorneys as Class Counsel;

       B. Declaring RFCU’s NSF Fee and OD Fee policies and practices to be wrongful, unfair

             and unconscionable;

       C. Restitution of all OD Fees and NSF Fees paid to RFCU by Ms. Leslie and the Class on

             items that did not actually overdraw an account i.e. when there were sufficient actual

             funds in the account to cover the items;

       D. For each member of the Class, actual damages in an amount according to proof;

       E. An injunction against RFCU’s NSF Fee and OD Fee policies challenged herein;

       F. Pre-judgment and post-judgment interest at the maximum rate permitted by applicable

             law;

       G. Costs and disbursements assessed by Ms. Leslie in connection with this action,

             including reasonable attorneys’ fees pursuant to applicable law; and



                                              14
        Case 5:20-cv-00629-HNJ Document 1 Filed 05/05/20 Page 15 of 15



      H. Such other relief as this Court deems just and proper.



                             TRIAL BY JURY IS DEMANDED

      Plaintiff respectfully demands a trial by jury on all issues so triable.

Dated: May 5, 2020

                                             Hirlye R. “Ryan” Lutz, III (ASB-6641-E59L)
                                             Leila H. Watson (ASB-3023-S74L)
                                             F. Jerome Tapley (ASB-0583-A56T)
                                             CORY WATSON, P.C.
                                             2131 Magnolia Ave. S.
                                             Birmingham, AL 35205
                                             Telephone: (205) 328-2200
                                             Facsimile: (205) 324-7896
                                             rlutz@corywatson.com
                                             lwatson@corywatson.com
                                             jtapley@corywatson.com

                                             Jeffrey D. Kaliel*
                                             Sophia Gold*
                                             KALIEL PLLC
                                             1875 Connecticut Ave. NW 10th Floor
                                             Washington, D.C. 20009
                                             Telephone: (202) 350-4783
                                             jkaliel@kalielpllc.com

                                             Arthur Stock*
                                             Lisa A. White*
                                             Ryan D. McMillan*
                                             GREG COLEMAN LAW PC
                                             First Tennessee Plaza
                                             800 S. Gay Street, Suite 1100
                                             Knoxville, TN 37929
                                             Telephone: (865) 247-0080
                                             Facsimile: (865) 522-0049
                                             arthur@gregcolemanlaw.com
                                             lisa@gregcolemanlaw.com
                                             ryan@gregcolemanlaw.com

                                             *pro hac vice applications to follow




                                            15
